Order entered October 7, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-01061-CR
                                      No. 05-11-01062-CR

                           ARMANDO FERMIN SOTO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F10-19502-H

                                           ORDER
       The State’s second motion for extension of time to file its brief is hereby GRANTED.

The State’s brief is deemed filed as of October 6, 2016.


                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE